       Case 2:20-cv-02406-JJT Document 34 Filed 06/30/21 Page 1 of 2



 1    Brian A. Cabianca (AZ Bar No. 016410)
      brian.cabianca@squirepb.com
 2
      Gregory A. Davis (AZ Bar No. 025976)
 3    gregory.davis@squirepb.com
      SQUIRE PATTON BOGGS (US) LLP
 4    One East Washington Street, Suite 2700
 5    Phoenix, Arizona 85004
      Tel: (602) 528-4000
 6    Fax: (602) 253-8129
 7
      Attorneys For Defendant
 8    DriveTime Car Sales Company, LLC
 9

10                       IN THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF ARIZONA
11

12                                                 )   Case No. 2:20-cv-02406-JJT
      Phoebe Black, individually and on behalf     )
13    of all others similarly situated,            )   NOTICE OF SETTLEMENT AND
14                                                 )   STIPULATED MOTION TO VACATE
                   Plaintiff,                      )   DEADLINE TO RESPOND TO FIRST
15                                                 )   AMENDED COMPLAINT
      v.                                           )
16
                                                   )   (Assigned to Honorable Judge John J.
17    DriveTime Car Sales Company, LLC             )   Tuchi)
                                                   )
18                                                 )
19                 Defendant.                      )
                                                   )
20

21         Plaintiff Phoebe Black and defendant DriveTime Car Sales Company, LLC
22   (“DriveTime”) hereby give notice that they have reached a settlement in principle. The
23   parties are working to document a mutually-acceptable settlement agreement, and anticipate
24   filing a stipulation of dismissal by Wednesday, July 21, 2021.
25         In light of the settlement, the parties stipulate and request that DriveTime’s deadline
26   to respond to Plaintiff’s First Amended Complaint be vacated. A proposed order is
27   submitted concurrently herewith.
28
     Case 2:20-cv-02406-JJT Document 34 Filed 06/30/21 Page 2 of 2




 1      RESPECTFULLY SUBMITTED this 30th day of June, 2021.
 2
                                      /s/   Gregory A. Davis
 3
                                      Brian A. Cabianca (AZ Bar No. 016410)
 4                                    Gregory A. Davis (AZ Bar No. 025976)
                                      SQUIRE PATTON BOGGS (US) LLP
 5                                    One East Washington Street, Suite 2700
 6                                    Phoenix, Arizona 85004
                                      Attorneys for Defendant DriveTime Car Sales
 7                                    Company, LLC
 8

 9                                    /s/    Ignacio Hiraldo (with permission)
                                      Ignacio Hiraldo (pro hac vice)
10                                    IJH Law
11                                    1200 Birckell Ave., Suite 1950
                                      Miami, Florida 33131
12                                    Attorneys for Plaintiff and the Proposed Class
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                        1
